UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                Defendants – Appellants.



                               No. 10-7299


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                Defendants – Appellants.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Louise W. Flanagan,
Chief District Judge. (5:05-cr-00131-FL-1; 5:05-cr-00131-FL-2)


Submitted:   January 6, 2011                 Decided:   February 23, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Appellants Pro Se. S.
Katherine Burnette, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     these    consolidated           appeals,      Isaac      Lee    Woods    and

Regina Bailey Woods appeal the district court’s June 17, 2010

order adopting the magistrate judge’s report and recommendation

and   denying      several      motions,          the   August       31,   2010     order    of

garnishment        and   the        August     31,      2010     order      dismissing       as

successive their motion seeking to vacate the criminal judgment.

We have reviewed the June 17, 2010 order and the August 31, 2010

order of garnishment and conclude there was no error and affirm

for   the   reasons      cited        by    the    district      court.           See   United

States v. Woods, No. 5:05-cr-00131-FL (E.D.N.C. June 17, 2010;

Aug. 31, 2010).            We further conclude that the district court

properly    dismissed          the    Woods’       motion      seeking     to     vacate    the

criminal judgments.             The Woods did not have authorization from

this court to file a second 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.

            Additionally, we construe the Woods’ notice of appeal

and   informal      brief      as     an    application         to   file    a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:           (1) newly discovered evidence, not previously

discoverable       by    due    diligence,         that     would     be    sufficient       to

establish     by    clear       and    convincing           evidence       that,    but     for

                                               3
constitutional error, no reasonable factfinder would have found

the   movant   guilty   of   the    offense;   or   (2)   a   new   rule   of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.               28 U.S.C.A.

§ 2255(h) (West Supp. 2010).         The Woods’ claims do not satisfy

either of these criteria.          Therefore, we deny authorization to

file a successive § 2255 motion.

           Accordingly, we affirm the district court’s orders and

deny the Woods authorization to file a second 28 U.S.C.A. § 2255

(West Supp. 2010) motion.          We also deny the Woods’ motions to

void the district court’s orders, for summary disposition and to

strike the United States’ brief.          We deny the motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      4